Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the Appeal filed on03/11/2020, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-28 and 30-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bruce (USPAP 2010/0047080) in view of Kawaguchi (USPAP 2005/0031468) further in view of Kirkland (USPAP 2011/0293459).
In reference to independent claim 17, Bruce discloses a method for evacuating gas from a chamber (10, fig 1), wherein a pump arrangement composed of a booster pump (12) and of a downstream forepump (14) is connected to the chamber, having the following steps:
accelerating the booster pump by energizing a drive (36 is the drive unit, 32 the motor) of the booster pump to accumulate kinetic energy in the booster pump (as the pump and the motor are sped up they naturally accumulate kinetic energy); introducing the gas from the chamber (10) into the booster pump (thru 18)
delivering the gas to an outlet of the booster pump (para 0009 specifically discloses “At the start of a rapid evacuation cycle, it is desirable to rotate the pumping mechanism as rapidly as possible to maximize the evacuation rate”), wherein the gas is discharged through a bypass valve (50) for as long as an outlet pressure of the booster pump lies above a predefined threshold value (para 0039 specifically discloses “When the pressure in the conduit reaches a predetermined pressure, which, in this example is around, or slightly above, atmospheric pressure, the relief valve 50 opens”) and the gas is conducted onward to the forepump (14) when the outlet pressure of the booster pump has fallen below the threshold value (para 0047 specifically discloses “As the closure of the pressure relief valve 50 has placed the primary pump 14 in fluid communication with the booster pump 12, the primary pump 14 now becomes effective in enhancing the net pumping speed of the pumping system”); and
compressing, by means of the forepump (14), the gas supplied from the booster pump (12).
Bruce is silent to 
such that from the booster pump there is temporarily extracted kinetic energy which exceeds the power provided by the drive of the booster pump; and providing a booster pump having two screws, each screw having two threads, each screw having a point symmetry about a longitudinal axis so that the structure of each screw is identical at opposite ends of a diameter passing through said longitudinal axis;
Kawaguchi, a similar vacuum system, teaches
a system that temporarily extracts kinetic energy from the pump (21, fig 1) which exceeds the power provided by the drive of the pump (Para 0036-0038 specifically discloses the pump is charged with kinetic energy by rotating it at fmax while the inlet valve 17 is closed.  Since the pump initially runs without any work being done kinetic energy is built up.  Then while the pump is still operating, the inlet valve 17 is opened and the pump is put under load, extracting kinetic energy. This is shown graphically in fig 2 where the speed drops from fmax to f1.  From t1 when the valve is opened to t2 where the current supplied to the motor reaches a maximum allowed level i2.  This decrease in speed while the power (current) into the motor goes up, is at least in part, the extraction of kinetic energy from the pump.) at the opening of the pump inlet valve (17, figs. 1, 2(a) and 2(b)).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Bruce with the pump inlet valve and valve timing of Kawaguchi in order to "improve the durability of the vacuum pump without size enlargement or weight increase that may originate from reinforcement of the vacuum pump" para0013, Kawaguchi.  By running the pump at high speed then opening the valve suddenly a smaller vacuum pump can achieve a higher power level and a faster evacuation rate.
Kawaguchi is silent to
providing a booster pump having two screws, each screw having two threads, each screw having a point symmetry about a longitudinal axis so that the structure of 
Kirkland, a similar vacuum pump, teaches
providing a pump having two screws (40, 2 and 3), each screw having two threads (each screw 40 has two threads, fig 2 and 3), each screw having a point symmetry about a longitudinal axis so that the structure of each screw is identical at opposite ends of a diameter passing through said longitudinal axis (the rotors have symmetry about their center point, fig 2 and 3).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Bruce in view of Kawaguchi to use the vacuum pump of Kirkland so “the screw pump 20 can be readily serviced in the `field” para 0084.  The screw pump of Kirkland “allows workers to do the timing at the top of the pump 20, with only the housing 24 for the suction port removed, but otherwise with the pump 20 fully assembled while doing do.” Para 0087.  By allowing timing to be done in the field, the pump does not have to be disconnected from the system and taken directly into the shop.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Bruce in view of Kawaguchi to use the vacuum pump of Kirkland because it has been held that a simple substitution of one known element, the vacuum pump of Kirkland, for another, the vacuum pump of Bruce, to obtain predictable results, generating a vacuum, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B. 

In reference to independent claim 25,   Bruce discloses a pump arrangement having a booster pump (12) and having a forepump (14), wherein an outlet of the booster pump is connected to an inlet of the forepump (thru 24), 
a bypass valve (50) is arranged between the booster pump and the forepump so that gas from the booster pump is dischargeable without passing through said forepump (para 0039 specifically discloses “When the pressure in the conduit reaches a predetermined pressure, which, in this example is around, or slightly above, atmospheric pressure, the relief valve 50 opens ”), and a control unit (36) is configured to output a control signal when a rotational speed of the booster pump lies above a predefined rotational speed threshold value (para 0013 specifically states “at least one sensor may be configured to supply a signal indicative of a gas pressure within the pumping system, the controller adjusting at least one of the maximum values in dependence on the received signal(s). In another example, at least one sensor may be configured to supply a signal indicative of a temperature of the pumping system, the controller adjusting at least one of the maximum values in dependence on the received signal(s).” para 0013 specifically discloses outputting a signal to control the speed once the controller gets a “received signal”, that outputted signal is in response to a gas pressure, the set gas pressure is indicative of the pump reaching some predefined speed, see also paragraph 0042 where it is disclosed that in order to maximize the pumping capability of the booster pump during the initial stage of the evacuation of the enclosure 10, the value for Imax is temporarily increased to a value that allows the full capacity of the booster pump 12 to be utilized, that is, to a value higher than the normal range of the motor).
Bruce is silent to 
extraction of kinetic energy from the booster pump
booster pump comprising two screws, each screw having two threads and each screw has a point symmetry about a longitudinal axis so that the structure of each screw is identical at opposite ends of a diameter passing through said longitudinal axis.
Kawaguchi, a similar vacuum system, teaches
a system that temporarily extracts kinetic energy from the pump (21, fig 1; Para 0036-0038 specifically discloses the pump is charged with kinetic energy by rotating it at fmax while the inlet valve 17 is closed. Since the pump initially runs without any work being done kinetic energy is built up.  Then while the pump is still operating, the inlet valve 17 is opened and the pump is put under load, extracting the kinetic energy. This is shown graphically in fig 2 where the speed drops from fmax to f1.  From t1 when the valve is opened to t2 where the current supplied to the motor reaches a maximum allowed level i2.  This decrease in speed while the power (current) into the motor goes up, is at least in part, the extraction of kinetic energy from the pump.) at the opening of the pump inlet valve (17, figs. 1, 2(a) and 2(b)).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Bruce with the pump inlet valve and valve timing of Kawaguchi in order to "improve the durability of the vacuum pump without size enlargement or weight increase that may originate from reinforcement of the vacuum 
Kawaguchi is silent to
booster pump comprising two screws, each screw having two threads and each screw has a point symmetry about a longitudinal axis so that the structure of each screw is identical at opposite ends of a diameter passing through said longitudinal axis.
Kirkland, a similar vacuum pump, teaches
providing a pump having two screws (40, 2 and 3), each screw having two threads (each screw 40 has two threads, fig 2 and 3), each screw having a point symmetry about a longitudinal axis so that the structure of each screw is identical at opposite ends of a diameter passing through said longitudinal axis (the rotors have symmetry about their center point, fig 2 and 3).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Bruce to use the vacuum pump of Kirkland so “the screw pump 20 can be readily serviced in the `field” para 0084.  The screw pump of Kirkland “allows workers to do the timing at the top of the pump 20, with only the housing 24 for the suction port removed, but otherwise with the pump 20 fully assembled while doing do.” Para 0087.  By allowing timing to be done in the field, the pump does not have to be disconnected from the system and taken directly into the shop.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Bruce to use the vacuum pump of Kirkland 


In reference to dependent claim 18,  Bruce in view of Kawaguchi and Kirkland  teaches the invention as claimed and as disclosed above for claim 17, and Bruce further teaches the booster pump
wherein the booster pump (12) is accelerated with an inlet of the booster pump closed (Bruce is silent to the inlet being closed however Kawaguchi (combined above) specifically discloses in para 0036-0037 specifically discloses running the motor at fmax and then opening the valve 17 to the chamber to be evacuated).
In reference to dependent claim 19,  Bruce in view of Kawaguchi and Kirkland  teaches the invention as claimed and as disclosed above for claim 17, but is silent to
wherein said drive has a drive power and, at its peak, the excess power amounts to at least 50% of the drive power.
However Bruce in para 0009 specifically discloses, “At the start of a rapid evacuation cycle, it is desirable to rotate the pumping mechanism as rapidly as possible to maximize the evacuation rate” recognizing speed as variable that effects evacuation rate.  The amount of power that is directly related to the speed that the pump is initially run at therefore examiner takes the position that speed and power are analogous.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the speed of the pump in view of Bruce because the speed has been recognized as a result-effective variable achieving a particular level of evacuation and it would have been a matter of routine experimentation to determine the optimum or workable speed to achieve a desired rate of evacuation.

In reference to dependent claim 20, Bruce in view of Kawaguchi and Kirkland  teaches the invention as claimed and as disclosed above for claim 17, but is silent to
wherein the excess power is extracted during at least 10% of a time required to evacuate gas from the chamber.
However Bruce in para 0009 specifically discloses, “At the start of a rapid evacuation cycle, it is desirable to rotate the pumping mechanism as rapidly as possible to maximize the evacuation rate” recognizing speed as variable that effects evacuation 
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the speed of the pump in view of Bruce because the speed has been recognized as a result-effective variable achieving a particular rate of evacuation and it would have been a matter of routine experimentation to determine the optimum or workable speed to achieve a desired rate of evacuation.
In reference to dependent claim 21,  Bruce in view of Kawaguchi and Kirkland  teaches the invention as claimed and as disclosed above for claim 17, but fails to disclose
wherein said booster pump has a delivery speed corresponding to a steady state rotational speed of the booster pump at an inlet pressure of 100mbar and said step of accelerating the booster pump comprises driving said booster pump to a rotational 
However Bruce in para 0009 specifically discloses, “At the start of a rapid evacuation cycle, it is desirable to rotate the pumping mechanism as rapidly as possible to maximize the evacuation rate” recognizing speed as variable that effects evacuation rate.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the speed of the pump in view of Bruce because the speed has been recognized as a result-effective variable achieving a particular level of evacuation and it would have been a matter of routine experimentation to determine the optimum or workable speed to achieve a desired rate of evacuation.
In reference to dependent claim 22,
Wherein said predefined threshold value is atmospheric pressure (Bruce specifically discloses in para 0039 that “When the pressure in the conduit reaches a predetermined pressure, which, in this example is around, or slightly above, atmospheric pressure, the relief valve 50 opens”.)
In reference to dependent claim 23, Bruce in view of Kawaguchi and Kirkland  teaches the invention as claimed and as disclosed above for claim 17, but is silent to
wherein the chamber is a lock chamber, which is operated with a cycle time of less than 15 seconds.
However Bruce in para 0009 specifically discloses, “At the start of a rapid evacuation cycle, it is desirable to rotate the pumping mechanism as rapidly as possible to maximize the evacuation rate” recognizing speed as variable that effects evacuation rate.  Cycle time is a direct result of evacuation rate, evacuation rate is dependent on the speed of the pump as disclosed in para 0009 of Bruce
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the speed of the pump in view of Bruce because the speed has been recognized as a result-effective variable achieving a particular rate of evacuation and it would have been a matter of routine experimentation to determine the optimum or workable speed to achieve a desired rate of evacuation.
In reference to dependent claim 24,  Bruce in view of Kawaguchi and Kirkland  teaches the invention as claimed and as disclosed above for claim 23, but is silent to 
wherein excess power is extracted from the booster pump during at least 5% of the cycle time of the lock chamber.
However Bruce in para 0009 specifically discloses, “At the start of a rapid evacuation cycle, it is desirable to rotate the pumping mechanism as rapidly as possible to maximize the evacuation rate” recognizing speed as variable that effects evacuation rate.  Cycle time is a direct result of evacuation rate, evacuation rate is dependent on the speed of the pump as disclosed in para 0009 of Bruce.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the speed of the pump in view of Bruce because the speed has been recognized as a result-effective variable achieving a particular rate of evacuation and it would have been a matter of routine experimentation to determine the optimum or workable speed to achieve a desired rate of evacuation.
In reference to dependent claim 26,  Bruce in view of Kawaguchi and Kirkland  teaches the invention as claimed and as disclosed above for claim 25, but fails to disclose
wherein said booster pump has a delivery speed corresponding to a steady state rotational speed of the booster pump at an input pressure of 100 mbar and the rotational speed threshold value is at least 30% higher than the delivery speed of the pump.
However Bruce in para 0009 specifically discloses, “At the start of a rapid evacuation cycle, it is desirable to rotate the pumping mechanism as rapidly as possible to maximize the evacuation rate” recognizing speed as variable that effects evacuation rate.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the speed of the pump of Bruce in view of Kawaguchi and Kirkland because the speed has been recognized as a result-effective variable achieving a particular level of evacuation and it would have been a matter of routine experimentation to determine the optimum or workable speed to achieve a desired rate of evacuation.
In reference to dependent claim 27,  Bruce in view of Kawaguchi and Kirkland  teaches the invention as claimed and as disclosed above for claim 25, but fails to disclose
wherein the rotational speed threshold value is higher than 8000 rpm.
However Bruce in para 0009 specifically discloses, “At the start of a rapid evacuation cycle, it is desirable to rotate the pumping mechanism as rapidly as possible to maximize the evacuation rate” recognizing speed as variable that effects evacuation rate.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges  (CCPA 1955). MPEP 2144.05II(A)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the speed of the pump of Bruce in view of Kawaguchi and Kirkland because the speed has been recognized as a result-effective variable achieving a particular level of evacuation and it would have been a matter of routine experimentation to determine the optimum or workable speed to achieve a desired rate of evacuation.
In reference to dependent claim 28,  Bruce in view of Kawaguchi and Kirkland  teaches the invention as claimed and as disclosed above for claim 25, and Bruce further teaches the booster pump
wherein the booster pump is a screw-type pump (para 0032 specifically discloses, "screw pumps”).
In reference to dependent claim 30,  Bruce in view of Kawaguchi and Kirkland  teaches the invention as claimed and as disclosed above for claim 25, Kirkland (combined above) further discloses 
wherein said booster pump comprises two screws (40, fig 2 and 3) each having a thread (each screw 40 has two threads, fig 2 and 3) and a housing (22, fig 2) in which the screws are accommodated (screws 40 fit into 22, fig 2), said housing (22, fig 2) having a first housing portion (directly below suction 24 in 22, fig 2) where there is a suction gap between the housing and threads (top axial end of screws 40 and 22, fig 2) and a second housing portion (directly above 52 in 22, fig 2) where  (bottom axial end of screws 40 in 22, fig 2).
In reference to dependent claim 31,  Bruce in view of Kawaguchi and Kirkland   teaches the invention as claimed and as disclosed above for claim 30, and Bruce further teaches the booster pump
wherein the housing is provided with an inlet opening and wherein the inlet opening is larger than 60% of the cross-sectional area of the thread (fig 1 shows that the overall inlet opening at either end of the housing that houses the threads essentially equal to the cross sectional area of the threads, which is greater than 100%).
In reference to dependent claim 32,  Bruce in view of Kawaguchi and Kirkland teaches the invention as claimed and as disclosed above for claim 30, and Kirkland (combined above) further discloses the booster pump
wherein said first housing portion (directly below suction 24 in 22, fig 2) is adjacent an inlet (suction 24) of the booster pump (20) and said second housing portion (directly above 52 in 22, fig 2) is downstream of said first housing portion (material enters in 24 and moves axially down the screws 40 to the discharge 52).
In reference to dependent claim 33, Bruce in view of Kawaguchi and Kirkland teaches the invention as claimed and as disclosed above for claim 17, Bruce is silent to the limitations of claim 33 however Kawaguchi, combined above, teaches the invention wherein the step of introducing the gas from the chamber into the booster pump includes decelerating the booster pump as a result of temporarily extracting kinetic energy in an initial phase of evacuating the chamber (Para 0036-0038 specifically discloses the pump is charged with kinetic energy by rotating it at fmax while the inlet valve 17 is closed. Since the pump initially runs without any work being done kinetic energy is built up.  Then while the pump is still operating, the inlet valve 17 is opened and the pump is put under load, extracting kinetic energy. This is shown graphically in fig 2 where the speed drops from fmax to f1. From t1 when the valve is opened to t2 where the current supplied to the motor reaches a maximum allowed level i2. This decrease in speed while the power (current) into the motor goes up, is at least in part, the extraction of kinetic energy from the pump.).
In reference to dependent claim 34, Bruce in view of Kawaguchi and Kirkland teaches the invention as claimed and as disclosed above for claim 25, however Bruce is silent to the limitations of claim 33 however Kawaguchi, combined above, teaches the invention wherein extraction of kinetic energy results in a reduction of the rotational speed of the booster pump (Para 0036-0038 specifically discloses the pump is charged with kinetic energy by rotating it at fmax while the inlet valve 17 is closed. Since the pump initially runs without any work being done kinetic energy is built up.  Then while the pump is still operating, the inlet valve 17 is opened and the pump is put under load, extracting kinetic energy. This is shown graphically in fig 2 where the speed drops from fmax to f1. From t1 when the valve is opened to t2 where the current supplied to the motor reaches a maximum allowed level i2. This decrease in speed while the power (current) into the motor goes up, is at least in part, the extraction of kinetic energy from the pump.).  

 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C. W. N./
Examiner, Art Unit 3746
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746